DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims language in claims 1 and 10 "symbols occupied by the first demodulation signal do not comprise a first symbol; wherein the first symbol comprises at least one of a first one of symbols in the first time unit and a last one of the symbols in the first time unit" is unclear. It is not clear how a "first symbol", which is a singular value, comprises other symbols, which is plural. Furthermore, the formulation "wherein the first symbol comprises at least one of a first one of symbols in the first time unit and a last one of the symbols in the first time unit" is unclear as a whole.
Claims 2-9, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for depending on rejected base claims 1, and 10. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14,16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang to (US20180132269)
Regarding claims 1,10,19,20 , Wang teaches an uplink signal transmission method , and an apparatus  ( [0040], [0044]-[0046) When operating in an unlicensed frequency spectrum, the small cell 102′ may employ NR and use the same 5 GHz unlicensed frequency spectrum as used by the Wi-Fi AP), comprising:
 transmitting, by a terminal device to a network device on a first time unit of an unlicensed spectrum ( [0040], "unlicensed frequency spectrum”), a first demodulation signal ([0044], “demodulation reference signal (DMRS)") and uplink data that is obtained by rate matching of a first transmission block ([0044], “data in the PUSCH is rate-matched around at least one of the ACK/ NACK feedback or the RI"),wherein the first demodulation signal is used for demodulating the uplink data, and symbols occupied by the first demodulation signal do not comprise a first symbol;([0045] The base station 180 may detect, in the received uplink long burst 198, the DMRS sequence mapped to at least a first symbol in a set of RBs of the uplink long burst 198, and the first symbol may occur at the beginning of the uplink long burst 198) wherein the first symbol comprises at least one of a first one of symbols in the first time unit and a last one of the symbols in the first time unit ([0044], "the UE 104 may map a demodulation reference signal (DMRS) sequence to at least a first symbol in a set of resource blocks (RBs) of an uplink long burst 198, and the first symbol may occur at a beginning of the uplink long burst").Regarding claims 2,11 Wang teaches  wherein the method further comprises: transmitting, by the terminal device, a second demodulation signal to the network device on the first time unit, ([0113] discloses the UE 404 may map 424 the ACK/NACK feedback 1010 to a symbol of a second set of RBs immediately following the first symbol of the first set of RBs to which the DMRS sequence 1006 is mapped ) wherein the second demodulation signal is used for demodulating the uplink data, and symbols occupied by the second demodulation signal do not comprise the first symbol([0113] discloses the UE 404 may map 424 the ACK/NACK feedback 1010 to a symbol of a second set of RBs immediately following the first symbol of the first set of RBs to which the DMRS sequence 1006 is mapped ).Regarding claims 3,12 Wang teaches wherein the symbols occupied by the second demodulation signal do not comprise the symbols occupied by the first demodulation signal([0127] discloses the UE may map the ACK/NACK feedback to a second set of symbols in the PUSCH that immediately follow the first set of symbols. In an aspect, the UE may puncture the ACK/NACK feedback and/or the RI in the PUSCH from the beginning of the PUSCH. For example, the UE may puncture the bits conveying the ACK/NACK feedback in the PUSCH beginning at a first symbol of the PUSCH (e.g., symbol one of slot one, following symbol zero to which the DMRS sequence is mapped), and continue puncturing the ACK/NACK feedback in subsequent symbols of the PUSCH).Regarding claims 4,13 Wang teaches wherein the symbols occupied by the second demodulation signal are determined according to the symbols occupied by the first demodulation signal([0129] discloses the UE may map the CQI sequentially across symbols of a second subcarrier (e.g., a subcarrier next to the first subcarrier), again beginning with the first symbol and proceeding across the next symbols of the second subcarrier).Regarding claims 5,14 Wang teaches wherein the symbols occupied by the first demodulation signal comprise a second one of the symbols in the first time unit([0045] Discloses the DMRS sequence mapped to at least a first symbol in a set of RBs of the uplink long burst 198, and the first symbol may occur at the beginning of the uplink long burst 198).Regarding claims 7,16 Wang teaches wherein the first demodulation signal comprises a demodulation reference signal DMRS, and the second demodulation signal comprises uplink control information UCI; or the first demodulation signal comprises UCI, and the second demodulation signal comprises DMRS([009] Discloses a UE may map UCI in a PUSCH after the DMRS sequence is mapped to the beginning of the uplink burst). Regarding claims 8,17 Wang teaches wherein the UCI comprises at least one piece of the following information: a hybrid automatic repeat request HARQ identifier corresponding to the first transmission block, an identifier of the terminal device, a starting symbol of the first time unit, and an ending symbol of the first time unit and an indication of a code block group (CBG) comprised in the first transmission block([0048] Discloses The physical hybrid automatic repeat request (ARQ) (HARQ) indicator channel (PHICH) is also within symbol 0 of slot 0 and carries the HARQ indicator (HI) that indicates HARQ ACK/NACK feedback based on the PUSCH).Regarding claims 9,18 Wang teaches wherein: a starting position of the uplink data mapped on the first time unit comprises the first one of the symbols in the first time unit; or, an ending position of the uplink data mapped on the first time unit comprises the first one of the symbols in the first time unit([0075] discloses the UE 404 may map 424 at least one of the ACK/NACK feedback and the RI from the beginning of the PUSCH (e.g., puncturing the PUSCH) before CQI).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang to (US20180132269) in view of Nam to (US 20140286255)

Regarding claims 6,15, Wang does not explicitly teach wherein the symbols occupied by the first demodulation signal are transmitted by the network device to the terminal device by indication information, wherein the indication information is a physical layer signaling or a radio resource control RRC signaling
However, Nam teaches wherein the symbols occupied by the first demodulation signal are transmitted by the network device to the terminal device by indication information, wherein the indication information is a physical layer signaling or a radio resource control RRC signaling
([0043] discloses DMRS is supported for single-antenna-port transmission of Physical Downlink Shared Channel (PDSCH) and are transmitted on antenna port 5. The UE is informed by higher layer signaling, such as Radio Resource Control (RRC) signaling, whether the UE-specific DMRS is present and is a valid phase reference for PDSCH demodulation or not)
 wherein the symbols occupied by the first demodulation signal are transmitted by the network device to the terminal device by indication information, wherein the indication information is a physical layer signaling or a radio resource control RRC signaling, as suggested by Nam. This modification would benefit the system as a design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461